PER CURIAM:
In these consolidated appeals, Akeem Alin-Nafis Abdullah-Malik seeks to appeal the district court’s judgment adopting the magistrate judge’s report and recommendation and denying relief on his 28 U.S.C. § 2255 (2000) motion and the magistrate judge’s order denying the post-judgment motion to amend the § 2255 motion.
An appeal may not be taken from the final order in a § 2255 proceeding unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude Abdullah-Malik has not made the requisite showing. Accordingly, as to all the appeals, we deny certificates of appealability and dismiss the appeals.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


 This court lacks jurisdiction to directly review a magistrate judge’s order absent consent. Accordingly, No. 04-7316, in which Abdullah-Malik seeks to appeal the magistrate judge's order denying his motion to amend, is dismissed for lack of jurisdiction.